07/31/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              February 27, 2017 Session

 DANIEL D. HALL ET AL. v. EAGLE ROCK DEVELOPMENT, LLC ET AL.

                Appeal from the Chancery Court for Sevier County
               No. 1212526       Telford E. Forgety, Jr., Chancellor
                     ___________________________________

                          No. E2015-01487-COA-R3-CV
                      ___________________________________


This case involves misrepresentations allegedly made to a husband and wife, purchasers
of real estate. On June 16, 2006, Daniel D. Hall and Julie K. Hall executed a contract to
purchase lot 25 in the Preserve at English Mountain (the Preserve). On June 30, 2006,
the transaction closed. In November 2009, the Halls learned, for the first time, that
public sewage disposal was not available to lot 25. Because of this deficiency, the Halls
were restricted, against their wishes, to a dwelling with only two bedrooms. On
December 14, 2012, based upon the misrepresentation that lot 25 would have access to
public sewage disposal, the Halls filed a complaint against various entities and
individuals involved in the sale. Refusing to pierce the corporate veil as to individual
defendants Phillip Joseph and Daniel L. Barnett, the trial court dismissed all of the
individual defendants and some of the other defendants. The court found material
misrepresentations and granted the Halls rescission of the purchase contract and a refund
of $123,000. In addition, the court awarded the Halls attorney’s fees under the Tennessee
Consumer Protection Act (TCPA) against Blue Ridge Realty, Inc. (Blue Ridge)
predicated upon the failure of the Halls’ agent to disclose that he was a member of the
entity selling the property. Eagle Rock Development, LLC (Eagle Rock) and Blue Ridge
(collectively the entity defendants) appeal. We affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II and W. NEAL MCBRAYER, JJ., joined.

David E. Fielder, Knoxville, Tennessee, for the appellants, Eagle Rock Development,
LLC and Blue Ridge Realty, Inc..
Douglas E. Taylor, Seymour, Tennessee, for the appellees, Daniel D. Hall and Julie K.
Hall.


                                        OPINION

                                              I.

        In June 2006, the Halls learned about the Preserve from Ramona Knorr, the
principal broker for Realty Executives Lakeside, the exclusive listing agency for the
Preserve. In early June 2006, Mr. Hall visited the development with Ms. Knorr present.
It is disputed as to whether Ms. Knorr made representations to Mr. Hall regarding public
sewer service to the property during their time together. At trial, Mr. Hall testified as
follows:

              [Ms. Knorr] said that they were going to have city public
              water and sewer from the bottom to the top, which I found
              interesting because it wouldn’t limit the number of bedrooms
              that I would have, and I thought that was an important
              component to the property.

                                   *      *        *

              [F]rom my viewpoint, utilities had the stubs and everything.
              If you’re walking around the first phase, you had . . . water
              meter, you had a sewer cover, said sewer on it.

In her deposition, Ms. Knorr’s testimony differed from Mr. Hall: she said that they did
not discuss anything related to utilities or sewer. She stated that she did not recall giving
any specifics to Mr. Hall but that there was a website with the master information about
the development.

       At the time Mr. Hall viewed his lot, the Multiple Listing Service (MLS) brief for
lot 25 reflected that the property had sewer. Furthermore, the development’s declaration
of guidelines available on its website provided the following:

              2.6 Utilities

              Utility services are stubbed to the front property line of each
              homesite.     Sewer, gas (if applicable), electricity, and
              telecommunications service locations are clustered (usually
              with those of one adjacent homesite) in a utility easement
              located adjacent to each homesite. The extension of services
                                            -2-
              from these stub locations to the residence shall be the
              responsibility of each Owner . . . .

(Italics in original.) It is undisputed that sewer manholes existed in front of the lots at the
time Mr. Hall visited the property.

        On June 8, 2006, the Sevier County Division of Environmental Health issued a
Certification of Subsurface Disposal to the Preserve. The certification approved lot 25
but only for “standard individual subsurface sewage deposit system serving a maximum
of two bedrooms.” (Emphasis added.) Mr. Hall was not provided with, this certification
prior to closing on lot 25 and was otherwise unaware of it.

       As previously noted in this opinion, on June 16, 2006, the Halls signed the
contract to purchase lot 25. On the same date, the Halls also signed a disclosure
statement drafted by the seller. On this document, under utilities, the seller marked “no”
to indicate that there was no public sewer. Also on June 16, 2006, the Halls signed a
“Confirmation of Agency Status” expressly stating that Philip Joseph was their agent in
the transaction. Significantly, Mr. Joseph signed on the line in the document for the
signature of the seller. On June 30, 2006, the Halls closed on lot 25.

        Having bought the property for investment purposes, the Halls immediately listed
the property for sale. After listing the property with several agents, the Halls eventually
contacted Steven Maness regarding the listing of lot 25. In November 2009, prior to
listing the property with him, Mr. Maness presented the Halls with the subsurface sewage
letter restricting the lot to a maximum of two bedrooms. Because they thought the lot
had public sewer and assert that they had never been told that the lot is limited to a two-
bedroom septic tank, the Halls did not relist the property.

       Claiming that it had been represented to them that the lot would have public sewer
and that they had never been told that the lot was “coded” for a two-bedroom septic tank,
the Halls filed a complaint for breach of contract. In their complaint, the Halls assert the
following:

              At all times material to the issues joined herein, the
              Defendants represented that the subject property would have
              city sewer service provided for development . . . as part of the
              underground utilities package serving the entire development
              from top to bottom, including the property at issue herein. . . .
              The Defendants represented, that while not yet constructed,
              sewer service would be constructed as the development
              infrastructure was completed and for the entire development
              from top to bottom. [They] were never provided with any
              documentation of the results of any subsurface sewage
                                           -3-
evaluation results, but were always led to believe that
construction of sewer for the development was guaranteed
and in the process of being implemented.

Prior to execution of the Contract, the Defendants represented
the sewer service as being available from the lots located at
the bottom of the development to the lots located at the top of
the development, which was represented to be an important
component of the value of the development . . . as there
would not be a limit to the number of bedrooms allowed for
the homes built there, resulting in the construction of sizeable
estates, making the purchase of the subject land a valuable
investment. . . .

Prior to execution of the Contract, the Defendants presented
[them] with the MLS brief and other advertising which
represented the subject development would have city sewer,
and encouraged to visit the development’s website which also
represented that each home site had city sewer.

                     *      *         *

The Defendant, Barnett, signed as or on behalf of the seller on
the Contract and Settlement Statement, while the Defendant,
Joseph, signed the Disclosure Statement as or on behalf of the
seller, as well as the Confirmation of Agency Status, signing
the same Confirmation of Agency Status as the “Seller,”
“Selling Licensee” on behalf of the Defendant, Blue Ridge
Realty, and also as “Designated Agent for the Buyer,” at a
later date just before closing. Such constitutes a conflict of
interest and violation of fiduciary duty, and demonstrates a
conspiracy to defraud the Plaintiffs.

                     *      *         *

The Defendants engaged in deceptive acts and practices,
made material representations regarding the development,
which acts and practices were likely to mislead a reasonable
consumer . . . to their detriment. The Defendants had a duty
to disclose to [them] material facts that affect the property’s
value and that were not known or reasonably discoverable by
[them] exercising ordinary diligence. . . .

                                -4-
(Paragraph numbering and citations to exhibits in original omitted.)

       Refusing to pierce the corporate veil, the trial court dismissed all defendants with
the exception of the entity defendants. In its ruling, the trial court stated the following
with regard to representations made to the Halls:

             The Court holds by a preponderance of the evidence, while it
             is disputed, but the Court holds by the preponderance of the
             evidence that there were material misrepresentations that
             were made to the Halls in connection with the purchase of the
             lot. . . . Dan Hall testifies that Ms. Knorr told me, specifically
             told me that the utilities, including sewer, that the sewer was
             existing on the ground; I could hook up to it and I could use
             it. Again, that’s disputed. However, I find that the
             preponderance of the evidence is that those representations
             were made to him. I find that for a number of reasons. There
             are other things in the record, specifically the . . . design
             guidelines which were published on the Internet. . . . Those
             were published long prior to the time that the Halls bought
             their lot [and] speak affirmatively in the present tense. Say
             utility services are stubbed in. Beyond that it’s undisputed
             that when Mr. Hall looked at lot 25 there was a sewer
             manhole existing in front of a lot. . . . [H]aving a sewer
             manhole existing in front of a lot that you’re looking at, taken
             together with design guidelines that say utility services are
             stubbed in amounts to a representation that in fact they are
             just what the guidelines said they are; that is that they are
             stubbed in. . . .

                                  *       *      *

             [A newspaper article] posted between the signing and closing
             . . . says, again, water and sewer service are being provided
             by the development’s own water treatment plant. Speaking in
             the present tense as if it’s already there when it certainly was
             not already there on June 23.

             And then we have multiple, multiple MLS listing reports for
             lots, including lot number 25 owned by the Halls, that . . .
             represented . . . that these lots had public sewer service
             available to them. . . . All that means to me, putting it all
             together, is again what I said to begin with. That the
             preponderance of the evidence is that there were
                                          -5-
             misrepresentations about the existence of the public sewer
             system to lot 25. . . .

             There are other issues here. Particularly the fact that Mr.
             Joseph signed a form, . . . Confirmation of Agency Status,
             where he shows himself as designated agent for the buyer.
             And the form itself provides that, look, if you’re the agent for
             the buyer, how can you be the agent for the buyer when
             you’re actually a member of the seller. You’re an owner.
             You’re the seller. How can you be the seller and also act as
             an agent for the buyer. That’s problematic. But in the
             Court’s opinion, it also figures in to the calculus of where’s
             the preponderance of the evidence about the
             misrepresentation and is this something that Mr. Hall, the
             Halls should have discovered in connection with this
             transaction. And I cannot hold that it is something that they
             should have discovered under the circumstances of this case
             such that it bars any relief from them in this case. . . . And
             then the confirmation of agency status, Mr. Joseph appears as
             agent for the buyer. Under all those circumstances, I cannot
             hold that the fact that the disclosure statement says no sewer
             service in fact bars the Halls from any recovery here.

             In effect, the Court holds that Eagle Rock, LLC is liable for
             misrepresentation in this case. . . .

The court ordered against Eagle Rock that the contract be rescinded and that the Halls be
refunded the purchase price of the property.

      On the issue of attorney’s fees, the court stated the following:

             I hold with respect to Blue Ridge there was a[n] unfair
             deceptive act to practice under the TCPA because Mr. Joseph,
             among other things, Mr. Joseph, the seller, a member of the
             seller, Eagle Rock, also acted as in-house real estate agent
             and that was – that contributed to some extent the knowledge
             of Mr. Joseph as a member of Eagle Rock is attributable also
             to the real estate agency, Blue Ridge, and that therefore the
             [Halls] are entitled to their attorney’s fees as against Blue
             Ridge.

The court entered an order awarding the Halls attorney’s fees in the amount of
$20,282.50. The defendants appeal.
                                     -6-
                                             II.

       The defendants present the following issues quoted verbatim from their brief:

              The trial court erred in finding that the Halls were entitled to
              rescind the agreement with Eagle Rock.

              The trial court erred in finding that the Halls were entitled to
              attorney’s fees only against Blue Ridge Realty, Inc.

(Paragraph numbering in original omitted.)

                                             III.

       When, as here, the trial court sits without a jury, we review the trial court’s
findings of fact in the record with a presumption of correctness, and we will not overturn
those factual findings unless the evidence preponderates against them. Tenn. R. App. P.
13(d); Armbrister v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013). We review a trial
court’s conclusions of law under a de novo standard with no presumption of correctness
attaching to the trial court’s legal conclusions. Campbell v. Florida Steel Corp., 919
S.W.2d 26, 35 (Tenn. 1996); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91
(Tenn. 1993).

                                             IV.

                                             A.

        The defendants assert that the Halls were not entitled to rescission of the contract.
In their brief, they argue that

              despite multiple opportunities to discover the state of the
              installation of sewer utilities and whether the sewer utilities
              were operational, the Halls completely failed to do so both
              after signing the [a]greement and after closing on the
              [p]roperty. Over three years elapsed between the Halls’
              purchase of the [p]roperty and when they claim they first
              discovered the sewer system was not operational. The trial
              court erred in finding the Halls were entitled to rescission
              under these circumstances.

The defendants conclude that

              [t]here is absolutely no basis for rescission of this
                                       -7-
              [a]greement. First, Mr. Hall, through his own failure to read
              the documents and his own inattention to detail, did not learn
              until 3 years after he purchased the lot that the sewer system
              was not completely installed. The parties cannot be put in
              status quo, or if, due to the passage of time, equity cannot be
              done; there is no ground for rescission. That is precisely the
              situation here, and the trial court erred in granting rescission.

We disagree with the entity defendants’ position.

        The record before us demonstrates that the Halls were led to believe that public
sewer would be provided to the lot they purchased, which was material to the transaction.
It is disputed whether Ms. Knorr specifically told the Halls that a public sewer system
was in the ground or that it would be installed and available to the lot. There is, however,
no evidence that Ms. Knorr was forthcoming with the Halls about the fact that public
sewer had not been installed and was contingent on any other factors, including funding.
The record contains many representations that public sewer was either currently available
or would be available for the lot they purchased.

        The MLS brief for the lot the Halls purchased clearly indicated that sewer service
was available to the lot. There are multiple listings of the property that specify that one
of the features available for the lot is sewer. According to Mr. Hall’s trial testimony, Ms.
Knorr provided him with the MLS listing for the lot when she visited the property with
him. In Ms. Knorr’s deposition, she stated that she did not “recall giving specific, like
handing something to him. But we do have a website that had the master information
about . . . the development.” Even if Ms. Knorr did not specifically provide Mr. Hall
with the MLS listing, that does not change the fact that Mr. Hall had access to the listing
and that the listing showed that the lot would have public sewage disposal. In addition to
the listing for lot 25, the MLS briefs of numerous other lots in the development all
indicate that the lots would have sewer available. These are clear representations that
public sewer would be available for lot 25.

       In the guidelines for the Preserve posted on the development’s website, there is a
clear representation that the lots in the Preserve would have sewer available. As quoted
previously, the plain language of the guidelines speaks to the existence of public sewer
service to each lot. There is no disclosure that the sewer service would be contingent on
funding or the feasibility of installing the service. The guidelines clearly indicate that
sewer service would be provided and that the only thing a lot owner would need to do
would be to extend the lot to the stub location. These publicly available guidelines
represent that there would be access to sewer for the lot.

     Additionally, there was a sewer manhole in front of lot 25. While a sewer
manhole alone may not be a representation that the lot would have sewer service, the
                                       -8-
existence of this manhole in conjunction with the other representations in the record
could lead a potential buyer to reasonably believe that lot 25 would have access to a
public sewer system.

       While the record is replete with representations that the property the Halls
purchased had or would have sewer available, the only evidence that the lot would not
have public sewer is the disclosure statement signed by the Halls on the day they
executed the contract. This disclosure statement indicating the lot would not have public
sewer, however, was signed by Mr. Joseph on March 15, 2006, some three months before
the Halls signed on June 16, 2006. This disclosure statement was not presented to the
Halls until the execution of the contract even though it was executed by the seller three
months prior. Given that there were numerous representations that the lot would have
sewer, the defendants should have expressly disclosed this information prior to the Halls’
execution of the contract on lot 25. The fact that the Halls were given a disclosure
statement when they executed the contract indicating that the lot would not have public
sewer does not bar recovery for the Halls under the facts of this case.

        According to the Halls, public sewer was material to the transaction. Mr. Hall
testified that “public sewer . . . was a material component in the fact that . . . you
wouldn’t have restrictions on the number of bedrooms per lot.” He asserted that “[i]f I
had ever known that there was a two-bedroom septic for my lot or that they had decided
to have an on-site sewage treatment plant directly down the road from my lot, I would
have had some major concerns about smell, about the process.” At trial, Mr. Hall
claimed that he would not have bought the lot had he known that the lot would have a
septic system and the development would have an on-site treatment facility rather than
public sewer.

       Based on the numerous representations to the Halls, the trial court held that “the
preponderance of the evidence is that there were misrepresentations about the existence
of the public sewer system to lot 25.” Accordingly, the court ordered “that the contract
be rescinded and that the [Halls] be refunded their purchase price.” The preponderance
of the evidence supports the trial court’s decision in this case.

      The Supreme Court has stated the following regarding the remedy of rescission
when there have been misrepresentations by one of the contracting parties:

             A purchaser who has been the victim of a misrepresentation
             or who has been induced to contract through a mistake of
             material fact mutual to him and his vendor, is afforded by
             courts both of law and equity with a number of alternate
             remedies, including actions for rescission and restitution,
             actions for breach of contract and actions in tort for
             misrepresentation. All that the law requires of such a
                                        -9-
              purchaser is that he elect consistently among the remedies
              available to him.

Issacs v. Bokor, 566 S.W.2d 532, 537 (Tenn. 1978) (Internal citations omitted.)

The Supreme Court has also explained that “[r]escission . . . involves the avoidance, or
setting aside of a transaction. Usually it involves a refund of the purchase price or
otherwise placing the parties in their prior status.” Mills v. Brown, 568 S.W.2d 100, 102
(Tenn. 1978).

       In this case, the Halls expressly sought to rescind the contract. There are clear
misrepresentations in the record about the existence of a public sewer system for the
property. The existence of the sewer system was material to the Halls in purchasing the
property. As a victim of these misrepresentations, rescission is an appropriate remedy in
this case. The evidence does not preponderate against the trial court’s finding that there
were misrepresentations about the existence of public sewer, and we affirm rescission of
the contract entitling the Halls to a return of the $123,000 purchase price of lot 25 in the
Preserve.

        In evaluating the preponderance of the evidence on the issue of whether
misrepresentations pertaining to the subject of public sewage disposal were made to the
Halls, there is much in the record to support the trial court’s finding that the matter was
misrepresented to them. The volume of the evidence supporting the trial court’s finding,
much of which is in the form of documentary evidence, clearly shows that
misrepresentations were made. The MLS brief for lot 25 that was available to the Halls
prior to their purchase specifically states that one of the utilities available to lot 25 is
public sewer. Furthermore, the MLS brief for many of the other lots in the development
also states that the lots will have public sewer available. The development also published
guidelines on its website that were available to the Halls. The guidelines specifically
state that utility services “are stubbed to the front property line of each homesite.” The
description of utilities in the guidelines provides that sewer is clustered in a utility
easement adjacent to each homesite. These publicly available guidelines clearly speak to
the existence of sewer at each homesite. According to the guidelines, all a homeowner
would need to do is to extend the line from the stub to the residence. In addition to these
publicly available documents specifically speaking to public sewer at lot 25, there were
sewer manholes existing on the development when Mr. Hall visited the property. The
existence of sewer manholes throughout the development in addition to the documents
stating that sewer was available clearly indicate that sewer utility service to each lot was
going to be available. The Halls were not made aware of the fact that such was not the
case during the time prior to the purchase of the property. When Mr. Hall visited the
development, Ms. Knorr, the exclusive listing agent for the development, spent hours at
the development with him. Rather than ensuring that Mr. Hall was aware of the real
status of the sewer system, she failed to disclose the fact that public sewage disposal, in
                                             - 10 -
fact, was not available at the time and in addition, was contingent upon factors such as
feasibility and funding. Instead, Mr. Hall asserts that Ms. Knorr stated that public sewage
disposal was available to lot 25. Additionally, despite the fact that lot 25 was restricted to
a two-bedroom septic tank system, Mr. Hall was never made aware of that restriction
prior to closing on the property on June 30, 2006. Mr. Joseph signed a document stating
that lot 25 would not have public sewage disposal. Even though Mr. Joseph signed the
disclosure statement in March 2006 prior to Mr. Hall visiting the development, neither
Mr. Joseph nor Ms. Knorr made any effort to make the Halls aware that public sewage
disposal would not be available.          The overwhelming evidence in the record
demonstrating that misrepresentations were made about the existence of public sewage
disposal for lot 25 outweighs the provision in the disclosure statement that Mr. Joseph
signed three months prior to the Halls executing the document. We hold that the
evidence does not preponderate against the trial court’s finding that misrepresentations
were made to the Halls.

                                             B.

       The TCPA states the following with regard to awarding attorney’s fees:

              Upon a finding by the court that a provision of this part has
              been violated, the court may award to the person bringing
              such action reasonable attorney’s fees and costs.

Tenn. Code Ann. § 47-18-109(e)(1). The trial court found that the failure of Mr. Joseph
to disclose to the Halls his relationship with the seller was a violation of the TCPA.
Based on this finding, the court held as follows:

              [W]ith respect to Blue Ridge there was a unfair deceptive act
              to practice under the TCPA because Mr. Joseph, among other
              things, Mr. Joseph, the seller, a member of the seller, Eagle
              Rock, also acted as in-house real estate agent and that was –
              that contributed to some extent the knowledge of Mr. Joseph
              as a member of Eagle Rock is attributable also to the real
              estate agency, Blue Ridge, and that therefore the [Halls] are
              entitled to their attorney’s fees as against Blue Ridge.

       In Fayne v. Vincent, the Supreme Court held that “[w]hether a particular act is
unfair or deceptive is a question of fact.” 301 S.W.3d 162, 170 (Tenn. 2009). With
regard to the purpose and reach of the TCPA, the Supreme Court has stated the
following:

              The [TCPA], enacted in 1977, was passed, in part, to protect
              consumers from unfair and deceptive acts and practices
                                       - 11 -
              occurring “in the conduct of any trade or commerce” in the
              state and to provide a means “for maintaining ethical
              standards of dealing between persons engaged in business and
              the consuming public.” The Act is to be liberally construed
              in order to enable it to protect the consumer and to promote
              the other policies which motivated its passage. . . .

              . . . The Act covers the transfer of real property . . . .

                                    *       *       *

              In a transaction involving the sale of real property, the seller
              has a duty to disclose to the buyer material facts that affect
              the property’s value and that are not known or reasonably
              discoverable by a purchaser exercising ordinary diligence. . . .

               . . . [A] violation is judged by the likely effect on consumers
              rather than the intention of those making misrepresentations.

Id. at 172, 177−178 (Internal citations omitted).

       In their brief, the entity defendants argue the following with regard to the award of
attorney’s fees against Blue Ridge:

              The trial court failed to explain how the [contract] between
              the Halls and Eagle Rock would provide a basis to find BR
              Realty liable for attorney’s fees only. BR Realty was not a
              party to the [contract] between the Halls and Eagle Rock.
              The [contract] was rescinded. Yet, the trial court awarded
              attorney’s fees to the Halls against BR Realty only, and in
              doing so, the trial court’s determination on this issue should
              be reversed.

       We disagree. The trial court did not in fact award attorney’s fees against Blue
Ridge under the contract. The defendant’s argument that the trial court erred in awarding
attorney’s fees against Blue Ridge, who was not a party to the contract, and under a
contract that had been rescinded is misplaced. The trial court’s judgment states “that [the
Halls] are entitled to a judgment for attorney’s fees only pursuant to the [TCPA] against
Blue Ridge Realty, Inc. only.” The defendants fail to demonstrate how attorney’s fees
against Blue Ridge are improper under the TCPA. The TCPA clearly authorizes an
award of attorney’s fees.

       Here, the trial court found that Blue Ridge had violated the TCPA and awarded
                                          - 12 -
attorney’s fees pursuant to the statute. The evidence does not preponderate against the
trial court’s factual findings that Blue Ridge engaged in unfair deceptive acts in violation
of the TCPA. First, the Supreme Court has specifically held that a seller of real estate has
a duty to disclose material facts to the buyer affecting the value of the property. Here,
Blue Ridge failed to disclose to the Halls that the property would not have public sewer
and that there would be an onsite treatment facility. To the Halls, this affected the value
of the property. Accordingly, this failure to disclose was deceptive and a violation of the
TCPA.

        Additionally, Tenn. Code. Ann. § 47-18-104(b)(3) makes the following an unfair
or deceptive act or practice: “[c]ausing likelihood of confusion or misunderstanding as to
affiliation, connection or association with, or certification by, another.” In this case, Mr.
Joseph signed the confirmation of agency status as a member of the seller two months
before the contract was signed by the Halls. This form also designated Joseph as the
designated agent for the buyer. This is problematic because it does not appear that either
the fact that Joseph was a member of the seller or that he would be acting as the
designated agent for the Halls was disclosed to them. If these facts had been disclosed, it
might have caused the Halls to retain their own representation and make further
investigations into the status of the property. At trial, Mr. Hall testified that he did not
consider Mr. Joseph his agent, that he never met with him regarding that relationship, that
he never received a written agency agreement, that he never received a disclosure
statement stating that his designated agent had an ownership interest in the property, and
that Mr. Joseph’s agency status and affiliation with the seller was never discussed with
him prior to the closing. It is clear that Mr. Joseph, acting as the seller, failed to
adequately disclose his affiliation with the seller. This could cause likelihood of
confusion or a misunderstanding as to Joseph’s affiliation with the seller. Thus, this lack
of disclosure constitutes a deceptive act, as defined by the TCPA.

        Because the TCPA allows an award of attorney’s fees against a party violating the
act, the trial court did not err in awarding attorney’s fees to the Halls against Blue Ridge
after finding that Blue Ridge had violated the TCPA. We hold that the evidence does not
preponderate against the trial court’s finding that the Halls are entitled to their attorney’s
fees from Blue Ridge under the TCPA.

                                             V.

       The judgment of the trial court is affirmed. The costs on appeal are assessed to the
appellants, Eagle Rock Development, LLC and Blue Ridge Realty, Inc. This case is
remanded for enforcement of the trial court’s judgment and for collection of costs
assessed below.

                                            _______________________________
                                            CHARLES D. SUSANO, JR., JUDGE
                                            - 13 -